WRIGHT, Judge.
An opinion in this case was rendered by the Court of Appeals, as then constituted, on August 27, 1968, 45 Ala.App. 277, 229 So.2d 524. The court below was affirmed. Rehearing was denied by the Court of Appeals on October 8, 1968.
On July 16, 1969, a writ of certiorari to the Court of Appeals was issued by the Supreme Court of Alabama. By opinion of September 4, 1969, 285 Ala. 137, 229 So.2d 539, the Supreme Court reversed and remanded the case to the Court of Appeals.
The case was transferred from the Court of Appeals, now the Court of Criminal Appeals, to this, the Court of Civil Appeals, on October 1, 1969, pursuant to Act 987, Acts of Alabama 1969.
The matter now having been submitted to this Court and the opinion of the Supreme Court being before us, this Court now, in accordance with the opinion of the Supreme Court and pursuant thereto, does reverse and remand to the trial court below.
Reversed and remanded.